Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 41-59 are pending in this office action. This action is responsive to Applicant’s application filed 01/16/2020.
Priority
3.	Applicant’s claim for the benefit of a continuation of 15623713, filed 06/15/2017 ,now U.S. Patent #10572492; 15623713 is a continuation of 14874870, filed 10/05/2015 ,now U.S. Patent #9710521; 14874870 is a continuation of 13800536, filed 03/13/2013 ,now U.S. Patent #9177031 and  13800536 Claims Priority from Provisional Application 61680607, filed 08/07/2012 is acknowledged.  
Since the Continuation application relied on part of the priority document (Continuation), the claim of priority will be considered on a claim-by-claim basis. The priority date of the instant application is at least 01/16/2020 (the filing date), but depending upon the specific material claimed, could be as early as 08/07/2012. 

Information Disclosure Statement
4.	The references listed in the IDS filed 03/02/2020 has been considered. A copy of the signed or initialed IDS is hereby attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 42-59 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,572,492.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims 42-47 in Instant Application that are rejected by corresponding claim(s) in US Patent No. 10,572,492 claims 1-9.

Instant Application
US 10,572,492
42. An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 




 	receive an indication of data associated with a user, wherein the data is received from at least one of a user device, a remote third party 












 	receive a request from the user device to access at least one of a website or mobile application of a host system; 

 	in response to receiving the request, identify a home content channel page from a plurality of content channel pages hosted by the host system for potential display responsive to a request to access the host system, the home content channel page identified based on 
 	transmit an indication of the home content channel page to the user device, such that at least one of a browser of the user device or a homepage of the mobile application displays the home content channel page comprising the content associated with the home content channel page. 













43. The apparatus of claim 42, wherein the at least one memory and the computer program 

 	transmit to the user device, respective indications of at least one other of the plurality of content channel pages other than the home content channel page. 

44. The apparatus of claim 43, wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
 	cause visual indications of each of the at least one other of the plurality of content channel pages other than the home content channel page are displayed; and 
 	cause display of detailed content of a respective content channel page other than the home content channel page in response to a user selection of the respective visual indication. 

45. The apparatus of claim 42, wherein the at least one memory and the computer program 
 	cause the display of the respective visual indications in an order based on the relevancy of the content associated with each content channel page. 

46. The apparatus of claim 42, wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
 	select one of the plurality of content channel pages for suppression. 


47. The apparatus of claim 42, wherein the data comprises a detected location of the user device, and the relevancy of the content associated with each content channel page is based on the detected location of the user device. 



 	receive user input provided via a remote user device associated with the unique user ID; 

 receive implicit data associated with a user of the remote user device, wherein the implicit data is received from at least one of the remote user device, a remote third party system, or a prior purchase history associated with the unique user ID accessed on the host system; 
 generate the implicit parameters based on the implicit data; 
store the explicit parameters and the implicit parameters on the at least one memory in association with the unique user ID; 
receive a host system request from the remote user device to access at least one of a website or mobile application of the host system; 
in response to receiving the host system request, identify the home content channel page of a plurality of content channel pages hosted by the host system by ranking the plurality of content channels based on relevancy of content associated with each 
transmit an indication of the home content channel page to the remote user device that is configured to, in response receiving host system request to access at least the one of a website or mobile application of the host system, cause at least one of a browser of the remote user device or a homepage of the mobile application to render on the remote user device the home content channel page provided by the host system. 
    
2. The host system according to claim 1, wherein the host system is further configured to: 
 	identify at least one promotion based on the home content channel page and at least one of the explicit parameters or implicit parameters. 
    

transmit to the remote user device, respective indications of at least one other of the plurality of content channel pages other than the home content channel page. 
    
4. The host system according to claim 3, 



wherein visual indications of each of the at least one other of the plurality of content channel pages other than the home content channel page are displayed at website or mobile application access, and displaying detailed content of each of the content channel pages other than the home content channel page occurs in response to a user selection of the respective visual indication. 
    









5. The host system according to claim 1, wherein the host system is further configured to: 

 	select one of the plurality of content channel pages for suppression based on the ranking. 
    
6. The host system according to claim 1, wherein the host system is further configured to: add weighted parameters to at least two of the explicit parameters and implicit parameters, wherein the home content channel page is further identified based on the weighted parameters.     

 	access the explicit parameters from a user information database. 
    
8. The host system according to claim 1, wherein the user input comprises logon credentials and the explicit parameters are generated based on profile information associated with the logon credentials. 
   
9. The host system according to claim 1, wherein the explicit parameters comprise at least a detected location of the remote user device. 


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-20 are merely an obvious variation of claims 1-19 of US Patent No. 10,572,492. Therefore, these two sets of claims are not patentably distinct.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 42-45, 47-51, 53-57, and 59 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Motte et al. (US Patent Publication No. 2008/0071929 A1, hereinafter “Motte”). 
As to Claim 42, Motte teaches the claimed limitations:
“An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:” as a method and apparatus for generating a web page. An instruction from a user to generate a web page is received at a server, and an identification of an existing web page which is to be used as a template for creating the new web page is also received at the server (paragraph 0009). A web page which obtains its content using a content selection algorithm (paragraph 0088). Content may be aggregated together into so-called channels. The channels are modular web pages in their own right which bring together the best and most up-to-date content on a broad topic. These content channels may thus be provided to automatically aggregate the best features from the modular web pages (paragraph 0195). The apparatus comprising: data memory storing information defining an existing webpage; code memory storing implementable code; and a processor adapted to implement the code in the code memory, the code in the code memory (claim 213).
 	“Receive an indication of data associated with a user, wherein the data is received from at least one of a user device, a remote third party system, a browser history, or a prior purchase history” as a history list may be generated, identifying the relationship between the new web page, the original web page, and any previous web pages that were used to generate either the original web page or another of said previous web pages (paragraph 0023). Embodiments provide tag clouds for rating individual web page components as well as entire web pages, and for rating individual users, a graphical user interface may be provided to show the history of tag 
 	“Receive a request from the user device to access at least one of a website or mobile application of a host system” as an instruction from a user to generate a web page is received at a server, and an identification of an existing web page which is to be used as a template for creating the new web page is also received at the server. The existing webpage is accessible over a network, e.g. the internet (paragraphs 0009-0010, 0360). Wherein the access level for each module comprises a setting to indicate whether the module is suitable for viewing on a mobile computing device (claim 22).
 	“In response to receiving the request, identify a home content channel page from a plurality of content channel pages hosted by the host system for potential display responsive to a request to access the host system, the home content channel page identified based on relevancy of content associated with each content channel page relative to the data” as from the homepage of the modular web page system, a user may select to browse through the available web pages, adverts, modules and layouts, channels, users pages and user profiles (e.g. by rating). For example, when a user selects to browse a particular type of material, this material may be presented to them with an overview of the best rated examples. The user may select a broad subject area, and be presented with a list of sub-topics, together with the best rated content in each (paragraph 0153). A channel may contain a selection of different modules of different types. All of these modules are set to discovery mode. This means that all of the content is selected by a Content Selection Algorithm, a modular web page using channels to obtain content for display. The web page shown in FIG. 18A is a general home web page, 
 	“Transmit an indication of the home content channel page to the user device, such that at least one of a browser of the user device or a homepage of the mobile application displays the home content channel page comprising the content associated with the home content channel page” as the advert selection may be driven by the preferences of one or more particular viewer of the advert, and it may be driven by the location of the person viewing the advert, or other local factors. For example, radio advertising may be driven by which types of people listen to the radio station, and which local area is served by the radio station. Where several transmitters for the same radio station are located in different areas, each transmitter may be set up to transmit different adverts within common advertising time slots, using an advert selection process according to geographical location into account when choosing an advert, in particular when combined with user preference (paragraph 0050). A user may start either by viewing a homepage of the system, which provides links for browsing through the available modular web pages, or alternatively a user may start by navigating to any one of the modular web pages, e.g. by following a link from other web sites, search engines, advertisements (paragraphs 0152-0153; see also figures 14 A-B).

As to Claim 43, Motte teaches the claimed limitations:


As to Claim 44, Motte teaches the claimed limitations:
 	“Wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: cause visual indications of each of the at least one other of the plurality of content channel pages other than the home content channel page are displayed; and cause display of detailed content of a respective content channel page other than the home content channel page in response to a user selection of the respective visual indication” as (paragraphs 0007, 0043, 0212).

As to Claim 45, Motte teaches the claimed limitations:
“Wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: cause the display of the respective visual indications in an order based on the relevancy of the content associated with each content channel page” as (abstract; paragraphs 0037, 0047-0048, 0058-0060, 0153, 0197-0198, 0206, 0226-0227, 0278).

As to Claim 47, Motte teaches the claimed limitations:
“Wherein the data comprises a detected location of the user device, and the relevancy of the content associated with each content channel page is based on the detected location of the user device” as (paragraphs 0050, 0152-0153; see also figures 14 A-B).



As to claims 54-57, and 59 rejected under 35 U.S.C 102(a)(1), the limitations therein have substantially the same scope as claims 42-45, and 47. In addition, Motte teaches a method and apparatus for generating a web page. An instruction from a user to generate a web page is received at a server, and an identification of an existing web page which is to be used as a template for creating the new web page is also received at the server (paragraph 0009). Therefore this claim is rejected for at least the same reasons as claims 42-45, and 47. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 46, 52, and 58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Motte et al. (US Patent Publication No. 2008/0071929 A1, hereinafter “Motte”) as applied to claims 42, 48, and 54 above, and further in view of Ramer et al. (US Patent Publication No. 2011/0258049 A1, hereinafter “Ramer”).
As to Claim 46, Motte does not explicitly teach the claimed limitation “wherein the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: select one of the plurality of content channel pages for suppression”. 

		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Motte and Ramer before him/her, to modify Motte select one of the plurality of content channel pages for suppression because that would enabled to select and target advertising content that is available from across a plurality of advertising inventories as taught by Ramer (paragraphs 0003). 

As to claim 52 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 46. In addition, Motte teaches a prospective buyer may view ratings and comments provided by other users, to evaluate different products before purchase (paragraph 0006). Therefore this claim is rejected for at least the same reasons as claim 46. 

As to claim 58 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 46. In addition, Motte teaches a method and apparatus for generating a web page. An instruction from a user to generate a web page is received at a server, and an identification of an existing web page which is to be used as a template for creating the new web page is also received at the server (paragraph 0009). Therefore this claim is rejected for at least the same reasons as claim 46. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR 
05/06/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156